SULLIVAN, J.,
dissenting. Although I agree with the majority’s holding with respect to the sufficiency of the evidence claims, I respectfully dissent from part II of the majority opinion because I conclude that the trial court improperly instructed the jury on attempted sexual assault in the first degree.
A constitutionally adequate charge must “[provide] the jury with a clear understanding of the elements of the crime and guidance for proper determination of whether those elements were present . . . .” State v. Jenkins, 40 Conn. App. 601, 607, 672 A.2d 969, cert. denied, 237 Conn. 918, 676 A.2d 1374 (1996). The elements of attempted sexual assault in the first degree are that “the defendant acted with the specific intent to commit sexual assault in the first degree which in turn included the intent to have sexual intercourse . . . and that the defendant took a substantial step in a course of conduct planned to culminate in his commission of the crime.” (Citation omitted; internal quotation *670marks omitted.) State v. Milardo, 224 Conn. 397, 403, 618 A.2d 1347 (1993).
The statutory definition of “sexual intercourse” includes fellatio. Penetration is an essential element of sexual assault by fellatio. General Statutes §§ 53a-70 and 53a-65;1 State v. Amarillo, 198 Conn. 285, 289-90, 503 A.2d 146 (1986).
The jury charge did not inform the jury that penetration is an essential element of sexual assault by fellatio. The majority is persuaded that the instruction on attempted sexual assault sufficiently incorporated the elements of sexual assault such that the element of penetration need not be articulated with respect to sexual intercourse by fellatio.1 2 The court stated that sexual *671intercourse in the first count meant vaginal intercourse and that “[pjenetration, however slight, is sufficient to complete vaginal intercourse . . . .” The court then noted that the second count was distinct in that sexual intercourse meant fellatio rather than vaginal intercourse, and that “fellatio is, of course, the act of obtaining sexual gratification by oral stimulation of the penis.” It is significant that the statutory definition of “sexual intercourse” comprises four acts, only three of which require penetration. See General Statutes § 53a-65 (2).
The defendant has argued that his order to “lick me” was not a request for sexual intercourse by fellatio. If we assume, arguendo, the truth of the defendant’s assertion, his conduct would constitute sexual contact rather than sexual intercourse. See General Statutes § 53a-65 (3). On the basis of the court’s defective charge, however, the jury could erroneously have concluded that an act that requires no penetration, such as licking, constituted fellatio. In other words, the jury could have believed the defendant’s claim and would nonetheless have been compelled by the defective instruction to return a guilty verdict. To ensure a fair trial, the defendant was entitled to a jury charge that apprised the jury of the elements of the charged offense.
I must, therefore, conclude that the court improperly instructed the jury with respect to the charge of attempted sexual assault in the first degree. I would reverse the conviction on that count and remand the case for further proceedings. Consequently, I dissent.

 General Statutes § 53a-70 (a) provides in relevant part: “A person is guilty of sexual assault in the first degree when such person (1) compels another person to engage in sexual intercourse by the use of force against such other person or a third person, or by the threat of use of force against such other person or against a third person which reasonably causes such person to fear physical injury to such person or a third person . . .
General Statutes § 53a-65 provides in relevant part: “(2) ‘Sexual intercourse’ means vaginal intercourse, anal intercourse, fellatio or cunnilingus between persons regardless of sex. Its meaning is limited to persons not married to each other. Penetration, however slight, is sufficient to complete vaginal intercourse, anal intercourse or fellatio and, does not require emission of semen. Penetration may be committed by an object manipulated by the actor into the genital or anal opening of the victim’s body.
“(3) ‘Sexual contact’ means any contact with the intimate parts of aperson not married to the actor for the purpose of sexual gratification of the actor or for the purpose of degrading or humiliating such person or any contact of the intimate parts of the actor with a person not married to the actor for the purpose of sexual gratification of the actor or for the purpose of degrading or humiliating such person. . . .” (Emphasis added.)


 The trial court instructed the jury with respect to the first count of aggravated assault as follows: “Sexual intercourse is defined in several ways in our statute. As it pertains in this count, it means vaginal intercourse. Penetration, however slight, is sufficient to complete vaginal intercourse, and does not require the emission of semen.” The tried court then instructed the jury on the attempted sexual assault count: “I just finished charging you on [sexual assault] as part of the first count. I don’t think I need to repeat it at this point. I can tell you that my instruction to you on that is the same as I would instruct you on this, the second count, with two exceptions. . . . *671[T]he second distinction between count two and the first is that the sexual intercourse claimed in this count to have been attempted is fellatio rather than vaginal intercourse. And I would instruct you that fellatio is, of course, the act of obtaining' sexual gratification by oral stimulation of the penis.” (Emphasis added.)